NORWOOD FINANCIAL CORP HOLDS ANNUAL MEETING OF STOCKHOLDERS FOR IMMEDIATE RELEASE – April 28, 2016 HONESDALE, PENNSYLVANIA The 145th Annual Meeting of Stockholders of Norwood Financial Corp (Nasdaq-NWFL), Parent Company of Wayne Bank was held on Tuesday, April 26th at the Company’s headquarters in Honesdale. Business conducted at the Annual Meeting included remarks by Chairman of the Board John E. Marshall, who chaired the meeting.Matters presented to, and approved by, stockholders were the re-election of company directors Andrew Forte, Ralph Matergia and Susan Gumble, and the ratification of S.R. Snodgrass, P.C., as the Company’s independent auditors for 2016.The meeting also included presentations to stockholders from President and Chief Executive Officer Lewis J. Critelli and Executive Vice President and Chief Financial Officer William Lance. Chairman Marshall welcomed stockholders and introduced the Directors and Executive Officers seated at the head table.He then turned the meeting over to Mr. Critelli, who conducted the formal business portion of the meeting. Mr. Lance provided stockholders with a detailed report of the Company’s financial results for 2015.Among the highlights of the Company’s performance in 2015 cited by Mr. Lance were net earnings of $5.9 million and an increase in cash dividends paid to shareholders from $1.20 per share in 2014 to $1.24 per share in 2015.Mr. Lance also cited key ratios such as a net interest margin of 3.75% and an efficiency ratio of 55.9%. Mr. Critelli’s address included the results for the first quarter of 2016 and a summary of plans for the remainder of the year.Mr. Critelli noted first quarter earnings of $1.9 million and earnings per share (diluted) of $.51.Total assets were $760.1 million as of March 31, 2016, with total loans outstanding of $565.8 million, deposits of $560.5 million and stockholders’ equity at $102.7 million.Mr. Critelli also commented on the Company’s reduction of non-performing assets, and updated stockholders on the proposed acquisition of Delaware Bancshares, Inc At the Bank’s annual reorganization meeting, executive appointments for the ensuing year included: John E. Marshall - Chairman of the Board William W. Davis, Jr. - Vice Chairman of the Board Lewis J. Critell - President & Chief Executive Officer William S. Lance Executive Vice President, Chief Financial Officer & Secretary Norwood Financial Corp, through its subsidiary Wayne Bank, operates fifteen offices in Wayne, Pike, Monroe and Lackawanna Counties.The Company’s stock is traded on the Nasdaq Market, under the symbol, “NWFL”. The Private Securities Litigation Reform Act of 1995 contains safe harbor provisions regarding forward-looking statements.When used in this discussion, the words “believes”, “anticipates”, “contemplates”, “expects”, and similar expressions are intended to identify forward-looking statements.Such statements are subject to certain risks and uncertainties, which could cause actual results to differ materially from those projected.Those risks and uncertainties include changes in federal and state laws, changes in interest rates, risks associated with the acquisition of Delaware Bancshares, Inc., government fiscal policies, the ability to control costs and expenses, demand for real estate, cybersecurity risks and general economic conditions.The Company undertakes no obligation to publicly release the results of any revisions to those forward-looking statements which may be made to reflect events or circumstances after the date hereof or to reflect the occurrence of unanticipated events. Contact: William S. Lance Executive Vice President & Chief Financial Officer NORWOOD FINANCIAL CORP 570-253-8505 www.waynebank.com
